DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 7-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, the term “expected clamping load path” is unclear because it is not clear from the disclosure where the expected clamping load path would be on a particular roof rail.  It appears that the expected clamping load path could be drawn virtually anywhere on the roof rail (due to the wide variety of available clamps in this art), which leads to unclarity regarding the metes and bounds of the claimed invention.
Regarding claims 1 (line 12) and 18 (line 12), it should read “vertically beneath the second groove” because the clause is describing the second groove.
Claims 5, 7-17 and 19-22 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON JIANG
Claim(s) 1, 5, 9-11, 16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108944699 to Jiang.
Regarding claim 1, Jiang discloses a motor vehicle assembly, comprising: a roof rail including a closed cross-sectional area (Fig. 4 – area above wall 14) and an open cross-sectional area (Fig. 4 – area below wall 14) separated by a divider wall (14), wherein the roof rail includes a first side wall (left wall, 1a) having a first end (bottom end) and a second end (top end), a second side wall (right wall, 1b) having a first end (bottom end) and a second end (top end), and a cap wall (1c, plus cover 6 in the area of the installation holes) extending between the second end of the first side wall and the second end of the second side wall, wherein the first side wall includes a first groove (Annotated Fig. 4 below) recessed toward the second side wall in a horizontal direction relative to adjacent surfaces of the first side wall both vertically above and vertically beneath the first groove (Annotated Fig. 4 below – the first groove is recessed inward relative to other portions of the sidewall above and below the first groove), wherein the second side wall includes a second groove (Annotated Fig. 4 below) recessed toward the first side wall in a horizontal direction relative to adjacent surfaces of the second side wall both vertically above and vertically beneath the first groove (Annotated Fig. 4 below – the second groove is recessed inward relative to other portions of the sidewall above and below the second groove), wherein the divider wall extends between the first side wall and the second side wall (Fig. 4), wherein the divider wall projects from the first side wall at a first location vertically aligned with the first groove (Annotated Fig. 4 below), and wherein the divider wall projects from the second side wall at a second location vertically aligned with the second groove (Annotated Fig. 4 below), wherein an expected clamping load path of a cross bar is between a first point along the first groove and a second point along the second groove (the roof rail is capable of receiving a cross bar with an expected load path within the grooves), wherein the first groove is a segment of the first side wall horizontally closest to the second groove, and wherein the second groove is a segment of the second side wall horizontally closest to the first groove (Annotated Fig. 4 below – shortest distance between the side walls is within the grooves).

    PNG
    media_image1.png
    326
    641
    media_image1.png
    Greyscale

Jiang Annotated Fig. 4
Regarding claim 5, Jiang discloses wherein the roof rail includes a substantially constant exterior shape along substantially an entire length of the roof rail (Figs. 1-6).
Regarding claim 9, Jiang discloses wherein the first location is vertically offset from the second location (Annotated Fig. 4 above).
Regarding claim 10, Jiang discloses wherein an exterior dimension of the roof rail is reduced adjacent the first location and the second location (Annotated Fig. 4 above – the horizontal dimension is reduced at the first/second locations).
Regarding claim 11, Jiang discloses wherein the first side wall includes a first section projecting toward the second side wall at the first location and the second side wall includes a second section projecting toward the first side wall at the second location (Annotated Fig. 4 – the side wall is inward relative to other portions of the sidewall and in this sense projects toward the opposing side wall).
Regarding claim 16, Jiang discloses wherein the divider wall includes at least one port (11 – Fig. 4) permitting water to flow into the closed cross-sectional area during manufacturing (11 would be capable of this function).
Regarding claim 21, Jiang discloses wherein the divider wall is a flat, planar wall when viewed in cross-section (Fig. 4).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of FR 2,657,055 to Hubert.
Regarding claim 7, Jiang discloses an elastomeric seal (4, 5; page 3, lines 9-11 of English translation).  Jiang fails to disclose whether the seal is overmolded.  However, Hubert discloses a roof rail including an elastomeric seal (flexible plastic gasket 6) overmolded with a portion of the roof rail (Fig. 2; page 2 of English translation).  It would have been obvious to one of ordinary skill to have used overmolding to attach the seal to the roof rail because it only involves a simple substitution of one known, equivalent securing method for another to obtain predictable results.
Regarding claim 8, the combination from claim 7 discloses wherein the seal is attached to and projects from the first end of the first wall and the first end of the second wall (see Annotated Fig. 4 above).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of KR 1020150062601 to Choi and US Patent 6,338,428 to Kawasaki.
Regarding claim 12, Jiang discloses that bolts secure the rail through mounting holes (page 3, last 8 lines), but fails to disclose whether the bolt would engage a bracket.  However, Choi discloses a roof rail including bolts (121) secured through a mounting bracket (127).  It would have been obvious to one of ordinary skill to have used mounting brackets in Jiang because doing so only involves a simple substitution of one known, equivalent mounting element for another to obtain predictable results.  The combination fails to disclose overmolding the bracket onto the roof rail.  However, Kawasaki discloses a roof rail including mounting hardware (8) overmolded with portions of the roof rail (Fig. 5).  It would have been obvious to one of ordinary skill to have overmolded the bracket with the divider wall in the combination because doing so only involves a simple substitution of one known, equivalent securing method (overmolding) for another (securing through a fastener hole) to obtain predictable results.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of US Patent 8,449,018 to Grgac.
Regarding claim 15, Jiang fails to disclose a polymer rail.  However, Grgac discloses a roof rail that is made of a polymer material (Col. 3, lines 39-40).  It would have been obvious to one of ordinary skill to have used polymer for the rail because doing so only involves choosing from a finite number of predictable materials to use for a roof rail.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of US Published Application 2015/0175082 to Aftanas (“Aftanas ‘082”).
Regarding claim 17, Jiang fails to disclose two roof rails and a cross-bar.  However, Aftanas ‘082 discloses a cross-bar clamped to first and second roof rails (Fig. 1).  It would have been obvious to one of ordinary skill to have included two roof rails and a cross-bar connected to the roof rails to hold any desired items on top of the roof.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of DE 102006030760 to Fischer.
Regarding claim 18, Jiang discloses a method, comprising: forming a roof rail, wherein the roof rail includes closed cross-sectional area (Fig. 4 – area above wall 14) and an open cross-sectional area (Fig. 4 – area below wall 14) separated by a divider wall (14); wherein the roof rail includes a first side wall (left wall, 1a) having a first end (bottom end) and a second end (top end), a second side wall (right wall, 1b) having a first end (bottom end) and a second end (top end), and a cap wall (1c, plus cover 6 in the area of the installation holes) extending between the second end of the first side wall and the second end of the second side wall, wherein the first side wall includes a first groove (Annotated Fig. 4 above) recessed toward the second side wall in a horizontal direction relative to adjacent surfaces of the first side wall both vertically above and vertically beneath the first groove (Annotated Fig. 4 above – the first groove is recessed inward relative to other portions of the sidewall above and below the first groove), wherein the second side wall includes a second groove (Annotated Fig. 4 above) recessed toward the first side wall in a horizontal direction relative to adjacent surfaces of the second side wall both vertically above and vertically beneath the second groove (Annotated Fig. 4 above – the second groove is recessed inward relative to other portions of the sidewall above and below the second groove), wherein the divider wall extends between the first side wall and the second side wall (Fig. 4), wherein the divider wall projects from the first side wall at a first location vertically aligned with the first groove (Annotated Fig. 4 above), and wherein the divider wall projects from the second side wall at a second location vertically aligned with the second groove (Annotated Fig. 4 above), wherein an expected load path of a cross bar is between a first point along the first groove and a second point along the second groove (the roof rail is capable of receiving a cross bar with an expected load path within the grooves), wherein the first groove is a segment of the first side wall horizontally closest to the second groove, and wherein the second groove is a segment of the second side wall horizontally closest to the first groove (Annotated Fig. 4 below – shortest distance between the side walls is within the grooves).  Jiang fails to disclose using injection molding.  However, Fischer discloses using an injection molding process to form a roof rail (page 2, lines 11-12 of English translation).  It would have been obvious to one of ordinary skill to have used injection molding to form the roof rail in Jiang because doing so only involves choosing from a finite number of predictable methods of forming a roof rail to use.
Regarding claim 19, the combination from claim 18 discloses wherein the closed cross-sectional area is formed using a water-assisted injection molding process (Fischer page 2, lines 11-12 of English translation).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Fischer, further in view of Hubert, Choi and Kawasaki.
Regarding claim 20, Jiang discloses an elastomeric seal (4, 5; page 3, lines 9-11 of English translation).  Jiang fails to disclose whether the seal is overmolded.  However, Hubert discloses a roof rail including an elastomeric seal (flexible plastic gasket 6) overmolded with a portion of the roof rail (Fig. 2; page 2, line 10 of English translation).  It would have been obvious to one of ordinary skill to have used overmolding to attach the seal to the roof rail because it only involves a simple substitution of one known, equivalent securing method for another to obtain predictable results.  Jiang discloses that bolts secure the rail through mounting holes (page 3, last 8 lines), but fails to disclose whether the bolt would engage a bracket.  However, Choi discloses a roof rail including bolts (121) secured through a mounting bracket (127).  It would have been obvious to one of ordinary skill to have used mounting brackets in Jiang because doing so only involves a simple substitution of one known, equivalent mounting element for another to obtain predictable results.  The combination fails to disclose overmolding the bracket onto the roof rail.  However, Kawasaki discloses a roof rail including mounting hardware (8) overmolded with portions of the roof rail (Fig. 5).  It would have been obvious to one of ordinary skill to have overmolded the bracket with the divider wall in the combination because doing so only involves a simple substitution of one known, equivalent securing method (overmolding) for another (securing through a fastener hole) to obtain predictable results.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of US Patent 3,451,602 to Bott.
Regarding claim 22, Jiang fails to disclose whether substantially an entirety of the divider wall lies in a common plane.  However, Bott discloses that substantially flat vehicle roofs are known in this art (Col. 3, lines 48-49).  It would have been obvious to one of ordinary skill to have used Jiang’s roof rail on a flat roof because doing so only involves choosing from a finite number of predictable roof types for which to use the rail.  The combination would result in substantially an entirety of the divider wall lying in a common plane.

REJECTION BASED ON BINDER
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PCT/EP2015/073034 to Binder.
Regarding claim 1, Binder discloses a motor vehicle assembly, comprising: a roof rail including a closed cross-sectional area (area above divider wall – Annotated Fig. 7 below) and an open cross-sectional area (area below divider wall) separated by a divider wall (Annotated Fig. 7 below), wherein the roof rail includes a first side wall having a first end and a second end (Annotated Fig. 7 below), a second side wall having a first end and a second end (Annotated Fig. 7 below), and a cap wall extending between the second end of the first side wall and the second end of the second side wall (Annotated Fig. 7 below), wherein the first side wall includes a first groove recessed toward the second side wall in a horizontal direction relative to adjacent surfaces of the first side wall both vertically above and vertically beneath the first groove (Annotated Fig. 7 below), wherein the second side wall includes a second groove recessed toward the first side wall in a horizontal direction relative to adjacent surfaces of the second side wall both vertically above and vertically beneath the second groove (Annotated Fig. 7 below), wherein the divider wall extends between the first side wall and the second side wall (Annotated Fig. 7 below), wherein the divider wall projects from the first side wall at a first location vertically aligned with the first groove, and wherein the divider wall projects from the second side wall at a second location vertically aligned with the second groove (Annotated Fig. 7 below), wherein an expected clamping load path of a cross bar is between a first point along the first groove and a second point along the second groove (the roof rail is capable of receiving a cross bar with an expected clamping load path within the grooves), wherein the first groove is a segment of the first side wall horizontally closest to the second groove, and wherein the second groove is a segment of the second side wall horizontally closest to the first groove (Annotated Fig. 7 below – shortest distance between the side walls is within the grooves).


    PNG
    media_image2.png
    628
    734
    media_image2.png
    Greyscale

Binder Annotated Fig. 7
Regarding claim 5, Binder discloses wherein the roof rail includes a substantially constant exterior shape along substantially an entire length of the roof rail (page 5 of English translation, lines 33-53).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder in view of US Patent 3,451,602 to Bott.
Regarding claim 22, Binder fails to disclose whether substantially an entirety of the divider wall lies in a common plane.  However, Bott discloses that substantially flat vehicle roofs are known in this art (Col. 3, lines 48-49).  It would have been obvious to one of ordinary skill to have used Binder’s roof rail on a flat roof because doing so only involves choosing from a finite number of predictable roof types for which to use the rail.  The combination would result in substantially an entirety of the divider wall lying in a common plane.
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that Jiang and Binder do not disclose the expected clamping load path of a cross bar (page 8), the expected clamping load path could be any of a variety of locations on the prior art roof rail, including within the first and second grooves, as discussed in the rejections above.
As to applicant’s argument that Jiang and Binder include segments of the sidewalls closer to the other sidewall than the grooves (page 8), see the Annotated Figs. 4 and 7 above, which illustrate that the location of the closest distance between the sidewalls is within the grooves.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734